— In a proceeding to invalidate a petition designating William F. Griffith, Jr., as a candidate in the Republican Party primary election to be held on September 9, 1986, for the public office of Member of the New York State Assembly from the 93rd Assembly District, the appeal is from a judgment of the Supreme Court, Rockland County (Edelstein, J.), dated August 1, 1986, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The appellant, who is not an enrolled member of the Republican Party, lacks standing to challenge the petition of the respondent Republican candidate based upon an alleged fail*904ure to follow party rules (see, Scoville v Cicoria, 65 NY2d 972, 974; Matter of Wydler v Cristenfeld, 35 NY2d 719). In any event, we agree with the Supreme Court, Rockland County, that there is no substantive merit to the proceeding. Brown, J. P., Weinstein, Lawrence and Kooper, JJ., concur.